Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 8,849,679 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-8, 15-16, 18-22 are allowed.
    
Claim 1 is directed to a medical teleconferencing system, comprising:
a teleconferencing device at a first location and in the vicinity of a patient, the teleconferencing device having a monitor, a camera that captures video of a patient, an auxiliary video port, a microphone, and a speaker;
a medical image device at the first location, the medical image device is coupled to said auxiliary video port and captures medical video of the patient; and,
a remote control station at a second location that is remote from the first location, the remote control station is coupled to the teleconferencing device via a network and includes a station camera that captures provider video of a medical provider located at the second location and a station monitor that displays a display user interface, said display user interface simultaneously displays the patient video captured by said 

For claim rejection under 35USC 101, the current invention recites “causes the display user interface to simultaneously display said medical video in an auxiliary view field along with the patient video and the provider video”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception.

Claim 1 closely relates to Ombrellaro (US.20050149364) in view of Remy et al. (US. 20050052527). Ombrellaro discloses multifunction telemedicine software with integrated electronic medical record. Remy discloses mobile videoimaging, videocommunication, video production system.
However, the combined art fails to disclose simultaneously display medical video in an auxiliary view field along with the patient video and the provider video, wherein the 

The foreign reference, WO-2011028589-A2 discloses a telepresence system that includes a portable telepresence apparatus coupled to a remote control station. The telepresence apparatus comprises a monitor, a camera, a speaker, a microphone and a viewfinder screen coupled to a housing. The view finder screen allows the user to view the image being captured by the camera. The portable telepresence apparatus is a hand held device that can be moved by a holder of the device in response to audio commands from the remote station. The telepresence apparatus can be used by medical personnel to remotely view a patient in a fast and efficient manner.   
However, the reference does not disclose simultaneously display medical video in an auxiliary view field along with the patient video and the provider video, wherein the medical provider can control the teleconferencing device via an input device of the remote control station and conduct a video conference with personnel in the vicinity of the teleconferencing device while viewing the patient video and the medical video.    

The NPL reference “On the Telemedicine Frontier: Dr. Jay Sanders Is Developing Systems Worldwide “, describes mobile "emergency room" vans beam, via new video technology, the expertise of South Florida's best medical resources directly to the fields of Florida City and the shambles of Homestead. Special on-site probes with cameras are used to allow examinations by doctors dozens and even hundreds of miles 
However, the NPL reference does not disclose simultaneously display medical video in an auxiliary view field along with the patient video and the provider video, wherein the medical provider can control the teleconferencing device via an input device of the remote control station and conduct a video conference with personnel in the vicinity of the teleconferencing device while viewing the patient video and the medical video.    

Claims 2-4, 7-8, 19-20 are dependent from Claim 1 and are allowed for the same reason given above.
Claims 15-16, 18, 21-22 incorporate all limitations of claim 1-4, 7-8, 19-20 and are allowed for the same reason given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686